          Case 2:15-cv-01746-MMD-VCF Document 150 Filed 06/11/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      MY LEFT FOOT CHILDREN’S THERAPY,
4     LLC; JOHN GOTTLIEB AND ANN MARIE
      GOTTLIEB,
5                                                           2:15-cv-01746-MMD-VCF
                            Plaintiff,                      ORDER
6
      vs.
7
      CERTAIN UNDERWRITERS AT LLOYD’S
8
      LONDON SUBSCRIBING TO POLICY NO.
      HAH15-0632,
9
                            Defendant.
10
            On February 10, 2020, the court had set an in-person status conference for June 25, 2020 at
11
     10:00 AM. (ECF No. 143). Due to the evolving health crisis in the community regarding COVID-19,
12
     and consistent with the recommendations of the CDC to ensure the safety of the community through
13
     social distancing, the status hearing on June 25, 2020, will be conducted by telephone.
14
            On June 10, 2020, the parties filed the Joint Motion to Extend Discovery (ECF No. 149).
15
            Accordingly,
16
            IT IS HEREBY ORDERED that a telephonic hearing on the Joint Motion to Extend Discovery
17
     (ECF No. 149) is scheduled for 10:00 AM, June 25, 2020.
18
            The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
19
     five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
20
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
21
     proceedings is prohibited.
22
            DATED this 11th day of June, 2020.
23                                                                _________________________
                                                                  CAM FERENBACH
24                                                                UNITED STATES MAGISTRATE JUDGE

25
